UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4925


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAHEEM LYNELL GALLOWAY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cr-00025-WO-1)


Submitted:   May 21, 2015                     Decided:   May 26, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.     Lisa Blue Boggs, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Raheem Lynell Galloway appeals his guilty plea conviction

for being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1) (2012).            Counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious grounds for appeal but questioning whether

Galloway’s    180-month    sentence        is    unreasonable.        Galloway       was

advised of his right to file a pro se supplemental brief, but he

has not done so.

      We review Galloway’s sentence for reasonableness “under a

deferential       abuse-of-discretion           standard.”     Gall     v.        United

States,    552 U.S. 38,   41,    51       (2007).     This     review       entails

appellate consideration of both the procedural and substantive

reasonableness of the sentence.                  Id. at 51.         In determining

procedural       reasonableness,      we   consider       whether     the       district

court    properly    calculated      the   defendant’s       advisory       Sentencing

Guidelines range, gave the parties an opportunity to argue for

an   appropriate     sentence,     considered       the   18   U.S.C.       §    3553(a)

(2012) factors, selected a sentence based on clearly erroneous

facts, and sufficiently explained the selected sentence.                         Id. at

49–51.     Galloway received a mandatory minimum sentence of 15

years, because of his status as an armed career criminal.                           See

18 U.S.C. § 924(e)(1) (2012).                  The district court listened to

the arguments of the parties, reviewed the § 3553(a) factors,

                                           2
and adequately explained its decision to impose a sentence at

the bottom of Galloway’s properly calculated advisory Guidelines

range.    Thus, we find his sentence was reasonable.

     In accordance with Anders, we have thoroughly reviewed the

record in this case and find no meritorious grounds for appeal.

We therefore affirm Galloway’s criminal judgment.                     This court

requires that counsel inform Galloway, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If Galloway requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in     this   court   for   leave    to     withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Galloway.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     this    court   and   argument      would    not   aid    the

decisional process.


                                                                          AFFIRMED




                                        3